Citation Nr: 0028796	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to service connection for right foot 
disability.

3.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant, and M.S.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1971 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision issued by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO decision declined to reopen a claim for service connection 
for low back disability, denied service connection for right 
foot disability and denied a compensable evaluation for 
residuals of fracture of the right ring finger.  The Board 
remanded these issues for further development in July 1999.

The appellant's claims for service connection for right foot 
disability and reopening his claim for service connection for 
low back disability are addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The appellant does not manifest any residual disability 
associated with his in- service fracture of the right (major) 
ring finger at the proximal interphalangeal joint.



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a fracture of the right (major) ring finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003, 5227 and 5155 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that residual disability associated 
with this service connected fracture of the right (major) 
ring finger warrants a compensable disability evaluation.  
His allegations and the evidence of record, when viewed in 
the light most favorable to his claim, are sufficient to well 
ground his claim within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  
Furthermore, his relevant treatment records have been 
obtained by the RO, and he has undergone recent VA hand 
examination with benefit of review of his claims folder.  
Although it appears that additional VA treatment records 
pertaining to his carpal tunnel releases have not been 
associated with the claims folder, the Board notes that the 
VA examiner in 1999 had access to these records and, in the 
Board's opinion, all necessary evidence for an equitable 
disposition of this claim has been obtained.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

In its evaluation, the Board must grant the appellant's claim 
if the weight of the evidence supports the claim or is in 
relative equipoise.  However, the Board must deny his claim 
if the weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Historically, the appellant incurred a chip fracture of the 
proximal metacarpal phalangeal (MP) joint of the 4th right 
finger in 1972.  At that time, his complaints included pain, 
swelling and tenderness.  He was placed in a short arm cast 
(SAC) with the 4th finger placed in a position of function, 
and given a temporary profile.  A Medical Board examination 
report, dated in April 1972, revealed an assessment of 
healing fracture of the right ring finger.  His service 
medical records were negative for history of injury to the 
right forearm and/or notation of a scar located on the right 
anterior forearm above the right wrist.

In pertinent part, a February 1977 VA examination report was 
negative for any complaint regarding the right ring finger.  
However, the appellant did complain of numbness of the right 
middle finger.  With the exception of his complaint of 
numbness on the tip of the right middle finger, his physical 
examination revealed no deformity, limitation of motion or 
function of the right hand.  There was a 11/2 x 1-inch scar 
noted on the right anterior forearm a little above the right 
wrist.  An x- ray examination noted the residual fracture of 
the right ring finger but was nevertheless interpreted as 
showing a "normal" right hand.  He was given a diagnosis of 
fracture of the right ring finger with mild residual 
symptoms.  

By means of a rating decision dated in March 1977, the RO 
granted service connection for residuals of fracture of the 
right (major) ring finger, and assigned an initial 
noncompensable disability evaluation which has remained in 
effect to the current appeal.

Thereafter, the appellant's VA clinical records are negative 
for complaint, treatment, manifestation or diagnosis of right 
ring finger disability.  In March 1999, he appeared before 
the undersigned and testified to constant numbness from his 
right ring finger into his arm.  He indicated that he 
underwent two unsuccessful carpal tunnel releases at the VA 
in Albuquerque, New Mexico, and that his current treatment 
was limited to increasing dosages of Tylenol.

On VA hand examination dated in September 1999, the appellant 
primarily complained of numbness of his right ring finger 
which was exacerbated with activities.  He was right hand 
dominant and his activities included working in the yard.  He 
denied any hand injuries following service, and he could not 
recall the origin of a 11/2 x 1-inch scar on the right volar 
forearm a little above the wrist.  He admitted to a post- 
service history of carpal tunnel releases.  At this point, 
the examiner indicated that a note appended to his 1992 
surgery for neuroma of the median nerve mentioned his history 
of receiving a glass cut on the forearm 20 years previously.  

The appellant's physical examination revealed callused 
bilateral hands with full range of motion except some 
limitation of motion of the right middle finger and 22 degree 
extensor lack of ring finger DIP joint.  His grip strength 
was clinically full.  His finger was pulp to palm.  There was 
no objective decrease in sensation.  There was no tenderness 
to palpation along the median nerve.  Phalen's and Tinel's 
tests were negative.  Radiographs of the hand revealed 
appropriate degenerative changes consistent with his age.  He 
was given a diagnosis of "right ring finger history of 
fracture without residual."  In this respect, the examiner 
commented "[i]t is clearly evident from the veteran's 
callused hands that he is without residual impairment due to 
what clearly was a minor injury and symptoms resolved years 
ago."  The examiner also offered a diagnosis of carpal 
tunnel syndrome of the right that was unrelated to active 
service but probably related to the original "cut glass" 
injury which the appellant did not recall.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a finger disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  Favorable or unfavorable ankylosis of a dominant 
ring finger is rated as noncompensably disabling under 
Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (1999).  Extremely unfavorable ankylosis of a dominant 
ring finger is rated as an amputation under Diagnostic Code 
5155. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note (1999).  
Additionally, degenerative arthritis may be rated on 
limitation of motion if such diagnosis is established by x- 
ray examination and objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

In classifying the severity of ankylosis of single digits, 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Note (1) 
(1999).  Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  Id., Note (2).  In classifying the 
limitation of motion of single digits, the determination will 
be made on the basis of whether motion is possible to within 
two inches (5.1 cms.) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise the rating will be for unfavorable 
ankylosis of the finger.  Id., Note (3).  Limitation of 
motion of less than one inch (2.5 cms.) in either direction 
is not considered disabling.  38 C.F.R. § 4.71a, Multiple 
Fingers: Favorable Ankylosis, Diagnostic Code 5223, Note (b) 
(1999).

A 10 percent rating is assignable for amputation of the major 
ring finger, without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a, Diagnostic Code 5155 (1999).  A 20 percent rating is 
assignable for amputation of the major ring finger with 
metacarpal resection (more than one-half the bone lost).  Id.  

In this case, the appellant sustained a fracture of the right 
MP joint, fourth finger.  Insofar as current function is 
concerned, motion of the finger is possible to the palm.  He 
lacks full extension of the finger, but this is at the distal 
not the proximal interphalangeal joint, and, therefore, not a 
manifestation of the service connected disability.  There is 
also medical opinion that degenerative changes of the hand 
are consistent with his age, and, therefore, are also not 
manifestations of the service connected disability.   As to 
complaints of numbness, there is medical opinion that this 
complaint is due to a post- service injury which ultimately 
resulted in a carpal tunnel release.  

The most recent medical evidence shows that the appellant is 
"without residual impairment due to what clearly was a minor 
injury and symptoms resolved years ago."  Based upon the 
above, the Board finds, by a preponderance of the evidence, 
that a compensable rating for the appellant's service 
connected right ring finger disability is not warranted under 
Diagnostic Codes 5003, 5227 or 5155.  Accordingly, the claim 
must be denied.

Inasmuch as there is no objective evidence of residual 
disability associated with the appellant's service connected 
fracture of the right ring finger, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and the holding in DeLuca v. Brown, 8 
Vet.App. 202 (1995), which require evaluation of functional 
limitations due to painful use, weakness, excess 
fatigability, incoordination, or impaired ability to execute, 
are not for application.  The evidence is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999).

ORDER

An increased (compensable) rating for residuals of fracture 
of the right ring finger is denied.


REMAND

During his appearance before the undersigned in July 1999, 
the appellant testified that his VA doctor told him that his 
x- ray examinations revealed "two discs busted up in the 
lower back."  Upon remand, the RO obtained his VA clinical 
records since January 1998 which failed to corroborate the 
appellant's contentions.  However, upon review of the record, 
the Board notes that there appear to be additional VA 
clinical records prior to January 1998 which have not been 
associated with the claims folder.  As such, the claim must 
be remanded in order to have the RO obtain all VA clinical 
records from the time periods from November 1988 to January 
1998, and from March 1999 to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
deemed to be within the constructive possession of VA 
although not within the claims folder).

Additionally, the Board is of the opinion that the appellant 
should be notified that he may submit a direct statement from 
his physician(s) regarding the nature of his current back 
disability, if any.  See generally Sutton v. Brown, 9 Vet. 
App. 553, 570 (1996).  The Board is further of the opinion 
that the appellant's records pertaining to his award of 
benefits from the Social Security Administration should be 
obtained and associated with the claims folder.  Lind v. 
Principi, 3 Vet App 493 (1992) (VA must seek to obtain SSA 
records before proceeding with the appeal).

Finally, the Board remanded the issue of service connection 
for right foot disability in July 1999 in order to obtain 
opinion by a VA foot specialist as to the following 
questions:

1) What is the diagnosis, or diagnoses, of right 
foot disorder(s); (2) Which of the diagnoses (if 
any) represents an acquired or 
congenital/developmental foot disorder; (3) Is it 
at least as likely as not that any acquired foot 
disability is the result of injury during active 
service or, alternatively had its onset in 
service; and (4) If a congenital/developmental 
foot disorder is present, did such disorder 
undergo permanent increase in severity in service 
that was beyond the natural progress of the 
disorder?

The Board posed the aforementioned questions because the 
appellant's service medical records referred not only to 
fracture of the right foot, but also to the existence of pes 
planus.  The September 1999 examiner offered opinion as to 
the relationship between degenerative changes in the foot and 
service and as to the existence of residuals of the in- 
service foot fracture, but did not specifically address the 
matter of whether any other foot disorder, namely pes planus, 
was present, and, if so, its relationship to service.  See 
Smith v. Brown, 5 Vet.App. 335 (1993) (the Board must remand 
a VA examination which omits an opinion specifically 
requested by the Board).  See also Stegall v. West, 11 
Vet.App. 268, 271 (1998) (a remand by the Board confers upon 
a claimant the right to VA compliance with the remand orders, 
and imposes on VA a concomitant duty to ensure compliance 
with those terms).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain the appellant's VA treatment, both 
inpatient and outpatient, from the time periods 
from November 1988 to January 1998, and from March 
1999 to the present. 

2.  The RO should contact the appellant and ask 
him to submit a direct opinion from his 
physician(s) regarding the current diagnosis of 
his back disability.  Those opinions, if provided, 
should be included in the claims file.

3.  The appellant is hereby advised of his right 
to present any additional evidence or argument 
while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

4.  The RO should obtain the decision of award of 
benefits from the Social Security Administration, 
as well as all supporting documents, and associate 
those records with the claims file.

5.  The appellant should again be scheduled for VA 
examination of his feet.  The examiner should 
review the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion on the following questions: 1) What is the 
diagnosis, or diagnoses, of right foot 
disorder(s), and, do these diagnoses include pes 
planus; (2) Which of the diagnoses (if any) 
represents an acquired or congenital/developmental 
foot disorder; (3) Is it at least as likely as not 
that any acquired foot disability is the result of 
injury during active service or, alternatively had 
its onset in service; and (4) If a 
congenital/developmental foot disorder is present, 
did such disorder undergo permanent increase in 
severity in service that was beyond the natural 
progress of the disorder?  The examiner must 
provide a rationale for the opinions expressed.  
The claims folder and a copy of this remand should 
be made available to the examiner.

6.  After completion of the above- referenced 
development, the RO should readjudicate the claims 
on appeal with consideration given to any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



